Case 1:20-cv-23564-MGC Document 88-1 Entered on FLSD Docket 08/13/2021 Page 1 of 3




                                         
                                         
                                         
                                         
                                         




                         EXHIBIT A
   Case 1:20-cv-23564-MGC Document 88-1 Entered on FLSD Docket 08/13/2021 Page 2 of 3




Williams v. Reckitt Benckiser
Melissa C. Pallett-Vasquez <mpallett@bilzin.com>                                             Fri, Jul 23, 2021 at 6:00 PM
To: Lori Lustrin <llustrin@bilzin.com>
Cc: Laura Smith <lsmith@truthinadvertising.org>, "DBiderman@perkinscoie.com" <DBiderman@perkinscoie.com>,
"jonathan@gregcolemanlaw.com" <jonathan@gregcolemanlaw.com>, "martha@whitfieldbryson.com"
<martha@whitfieldbryson.com>, "mschultz@levinlaw.com" <mschultz@levinlaw.com>, "nicksuciu@bmslawyers.com"
<nicksuciu@bmslawyers.com>, "jshub@shublawyers.com" <jshub@shublawyers.com>, "ltfisher@bursor.com"
<ltfisher@bursor.com>, "Sipos, Charles (Perkins Coie)" <CSipos@perkinscoie.com>, "Akinaka, Carrie (Perkins Coie)"
<CAkinaka@perkinscoie.com>

  Laura:

  Thank you for your email. We are able to consent to your request provided you are able to reciprocally consent to a
  ﬁling by Defendants in response (should Defendants choose to do so). Please let us know.


  Have a nice weekend,
  Melissa


  Sent from my iPhone


           On Jul 22, 2021, at 4:48 PM, Lori Lustrin <llustrin@bilzin.com> wrote:




           Laura, Thanks for your email. I am looping in my colleagues Melissa Palle�-Vasquez, Charles Sipos, and
           Carrie Akinaka.



           <image001.jpg>


                                                                                          Tel 305.350.2385


                                                                                         Cell 954.649.3451
                Lori Lustrin
                Partner
                Bilzin Sumberg Baena Price & Axelrod LLP                            Direct Fax 305.351.2208
                1450 Brickell Avenue, 23rd Floor
                Miami, Florida 33131
                www.bilzin.com                                                           llustrin@bilzin.com




           From: Laura Smith <lsmith@truthinadvertising.org>
           Sent: Thursday, July 22, 2021 11:03 AM
           To: Lori Lustrin <llustrin@bilzin.com>; dbiderman@perkinscoie.com;
           jonathan@gregcolemanlaw.com; martha@whitfieldbryson.com; mschultz@levinlaw.com;
  Case 1:20-cv-23564-MGC Document 88-1 Entered on FLSD Docket 08/13/2021 Page 3 of 3
        nicksuciu@bmslawyers.com; jshub@shublawyers.com; ltfisher@bursor.com
        Subject: Williams v. Recki� Benckiser


        All,



        In connection with the settlement agreement reached in the Williams v. Reckitt Benckiser case, we intend to
        file a motion for leave to file an amicus brief to assist the Court in understanding some of the issues
        presented by the proposed settlement, as we do from time to time in cases that pertain to deceptive
        marketing. We are not filing a motion to intervene as a party objector.



        May we have your consent to our filing the motion and brief? If you wish to discuss further, please let me
        know.



        Thank you.



        Laura Smith

        Legal Director

        203-421-6210 | lsmith@truthinadvertising.org

        truthinadvertising.org | @TruthinAd | facebook.com/truthinad




        <~WRD308.jpg>



[Quoted text hidden]


 2 attachments



                       ~WRD308.jpg
                       1K



                               image001.jpg
                               3K
